Citation Nr: 1232603	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The appellant is the widow of a Veteran who served on active duty from January 1954 to August 1976.  During that time, the Veteran earned, among other things, a Vietnamese Cross of Gallantry for his service in Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appellant had a hearing before the RO in January 2010 and the transcript is of record.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2008; cardiac failure and pancreatic cancer were certified as the causes of death on his death certificate; medical records further support the Veteran died of a malignancy originating from the pancreas.  

2.  At the time of death, the Veteran was not service-connected for any disability. 

3.  The Veteran did serve in Vietnam and, is presumed to have been exposed to Agent Orange herbicides.

4.  The Veteran's pancreatic cancer and subsequent metastases to other organs were not manifested during service, were not manifested within one year after the Veteran's discharge from service, and are not otherwise attributable to service, to include exposure to Agent Orange.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 and 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the appellant in June 2009.  That letter advised the appellant of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The June 2009 letter contained all the elements required in Hupp, to include informing the claimant that the Veteran was not service-connected for any disability at the time of his death.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not done in this case, but after the notice was provided, the claim was readjudicated and an additional SSOC was provided to the claimant in December 2011.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records are in the file.  Private medical records identified by the claimant have been obtained, to the extent possible.  The claimant has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.  

The duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103(a).  Medical opinions were obtained in September 2009 and November 2010 to ascertain whether the Veteran's death could be attributed to in-service Agent Orange exposure.  Specifically, the two opinions addressed whether the Veteran died from a disease presumptively associated with Agent Orange exposure.  

The medical opinions are adequate because they are based on a thorough overview of the Veteran's pertinent medical history, a complete review of the claims folder and a detailed rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board finds that VA has satisfied the duty to assist the appellant and may proceed to consider the merits of the claim.

Service Connection for the Veteran's Cause of Death

The Veteran died on January [redacted], 2008.  His death certificate and relevant medical records indicate the Veteran died of metastases from pancreatic cancer causing cardiac failure.  The claim is complicated because the Veteran was not receiving ongoing treatment for cancer.  Rather, he was hospitalized on January 18, 2008 with abdominal pain, significant weight loss in the previous 6 to 8 months, nausea, vomiting, and diarrhea.  Malignancy was presumed.  At that time, multiple liver lesions were found along with a mass in the pancreas.  Abnormalities were also found in other organs, to include the kidney and lungs. 

The appellant believes the Veteran's death was caused by Agent Orange exposure during his service in Vietnam.  She further believes the primary source of the Veteran's cancer was his lungs.

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To warrant service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. See 38 C.F.R. § 3.312(b).  

Service connection may by presumed for certain chronic disorders, such as malignant tumors, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the statutory presumption is inapplicable because the earliest evidence of the Veteran's cancer is decades after service.

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).    

The Veteran's DD-214 indicates the Veteran did serve in Vietnam during the Vietnam Era and, therefore, hr is entitled to the presumption of herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  

Pancreatic cancer is not a presumptive condition associated with herbicide exposure.  Id.  Lung cancer and ischemic heart disease, however, are presumptive conditions associated with herbicide exposure.  Id.  

The appellant contends her husband's primary cancer was lung cancer, which later metastasized into other organs.  She believes the primary site of the cancer is related to his in-service exposure to Agent Orange.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The appellant indicates the Veteran had a three year history of an ongoing cough prior to his death and blockages in his lower extremities due to high blood pressure, which ultimately led to kidney failure.  She believes his lung cancer and high blood pressure were due to his time in service and ultimately led to his demise.  

The appellant submitted the Veteran's private treatment records and private medical opinions to support her contentions.  These records confirm the Veteran had multiple conditions prior to his death.  A November 2007 chest X-ray report, for example, notes lung lesions possibly due to the patient's previous occupation or fibrosis of other origin.  The Veteran was diagnosed with lung fibrosis and chronic obstructive pulmonary disorder (COPD).  Records from 2006 note the Veteran's stage III kidney disease.  

The Veteran was hospitalized in December 2007 with abdominal pain, anorexia, and interstitial fibrosis of the chest with bibasilar pleural effusions and atelectasis.  On discharge, the Veteran was diagnosed with kidney disease, liver disease, and COPD.  Records also note his history of hypertension.

The Veteran was last hospitalized in January 2008 where his past medical history was noted, to include hypertension, weight loss, COPD, anemia, and chronic kidney disease related to his hypertension.  After diagnostic workup, the doctors concluded he was suffering some kind of malignant process.  A mass in the pancreas was discovered, which was felt the likely source of the malignancy.  Pancreatic cancer is also what is listed on his death certificate.

Dr. Musgrave, the Veteran's private doctor, indicated in a December 2008 statement that the Veteran was her patient since December 2007 and, based on radiology examination, he had "probable lung cancer" secondary to smoking and/or Agent Orange exposure in the military. 

A January 2009 opinion written by Dr. Mohmand indicates the probable cause of the Veteran's death was "metastic malignancy" based on an abnormal PET scan and chest CT.  

The VA obtained a VA respiratory medical opinion in September 2009 where the examiner thoroughly reviewed the evidence in the claims folder and concluded the Veteran did not have lung cancer, but rather a primary carcinoma of the pancreas that metastasized to the liver.  The examiner further opined "it is at least as likely as not" that the pancreatic cancer also metastasized to the lung, but the lung involvement did not contribute to cause of death.  The examiner provided a lengthy, detailed rationale to the conclusion acknowledging that it is often difficult to determine the origin of a malignancy that is already metastic at presentation, as is the case here.  However, the examiner noted the Veteran's diagnostic workup and symptoms offered "several clues that point to the pancreas as the primary site."  The examiner noted the Veteran's predominant symptoms of abdominal pain and prominent ascites, two features common in gastrointestinal malignancies.  The CT scan showed multiple lesions in the liver as well as an abnormality in the pancreas, "typical of metastatic pancreatic cancer, since the liver is usually the first site of extra-pancreatic spread."

In contrast, the 2009 VA examiner did not find the medical evidence supported a finding of primary lung cancer.  The Veteran's chest CT findings indicated significant respiratory disease, to include emphysema, as well as a small lung lesion.  The examiner opined it is possible the small lung lesion finding could have been early signs of primary lung cancer, but even if true this cancer did not cause the Veteran's demise in January 2008.  Overall, while lung cancer could not be one-hundred percent ruled out, given the Veteran's clinical picture at the time of his death, it is not likely the Veteran died of lung cancer or that lung cancer contributed to his death.    

The Board finds the September 2009 VA medical opinion persuasive.  It is based on a complete review of the claims folder, to include private treatment records and opinions, and a through rationale for opinions reached.  The September 2009 opinion, moreover, is consistent with the medical evidence of record.

In contrast, the Board does not find Dr. Musgrave's or Dr. Mohmand's opinions probative.  Although favorable at first glance, all that is opined by these two doctors is the Veteran likely had lung cancer at the time of his death, and he likely died of "metastic malignancy."  Neither doctor opines that the Veteran's death was caused or accelerated by his lung cancer.  The opinions, moreover, are not inconsistent with the September 2009 VA medical opinion.  Therein, the VA doctor acknowledges the possibility, given chest CT findings, the Veteran had "early" primary lung cancer, but the lung cancer did not cause or contribute to his death in January 2008.  Rather, the Veteran was already experiencing a metastic process stemming from his pancreas. 

The Veteran's death certificate also lists cardiac failure as a primary cause of death.  The medical evidence, however, does not show the Veteran actually had ischemic heart disease.  While the Veteran had a lengthy history of hypertension, which caused kidney disease, the private treatment records do not reflect a diagnosis of heart disease specifically.  Indeed, the RO obtained a VA medical opinion in November 2010, which specifically opined the Veteran did not have nor did he die of ischemic heart disease.  Rather, medical records show the Veteran's cardiac failure was part of the process of his cancer.

In short, the medical evidence shows the Veteran had multiple medical problems affecting his pancreas, liver, kidney, and lungs.  He was hospitalized in January 2008 with symptoms soon attributed to a metastic process.  Abnormalities were found in several organs, most significantly in the liver and pancreas, and the doctors at that time concluded the primary malignancy was in his pancreas.  Although it is possible he may have had early signs of lung cancer, the most persuasive medical evidence of record indicates the Veteran's demise was caused by a metastic process stemming from his pancreas.  Pancreatic cancer is not a condition presumptively associated with Agent Orange herbicide and no medical professional has otherwise associated the Veteran's pancreatic cancer with any incident of his military service.  

The Board sympathizes with the appellant and has considered her sincere belief that the Veteran's death was related to his in-service exposure to Agent Orange.  The medical evidence and medical opinions of record, however, do not support her belief.  The most probative and competent evidence indicates the Veteran's cause of death is unrelated to any incident of his military service, to include Agent Orange exposure.

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for the Veteran's cause of death is not warranted.


ORDER

Entitlement to service connection for the Veteran's cause of death is denied. 




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


